DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 01/06/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 03/30/2021 has been entered.
This Office Action is in response to the Amendment filed on 03/30/2021. 
In the instant Amendment, claims 1-14 have been amended.
Claims 1-14 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-146339, filed on 07/28/2017.

Response to Amendment/ Argument

Applicant's arguments with respect to independent claims 1, 11 and 14, filed on 03/30/2021, have been considered but are not persuasive. The cited references Kuroki and Garcia disclose all the limitations as cited in independent claim 1. See the following rejection.

Regarding claims 1, 11 and 14, Applicant argues that Kuroki and Garcia do not discloses switch a mode from a first mode of controlling to display a virtual viewpoint video that corresponds to a position of a predetermined virtual viewpoint and a view direction from the predetermined virtual viewpoint to a second mode of controlling to display the generated virtual viewpoint video corresponding to a position of the virtual viewpoint designated based on the received user operation and a view direction from the virtual viewpoint designated base on the received user operation, based on detection of a specific user operation while the virtual viewpoint video that is received and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode as cited in amended claims 1, 11 and 14. However, after careful consideration, Examiner must respectfully disagree and submit that Kuroki [0081] discloses the system can operate in a capture mode in which still image captured at a time point is displayed as in [0082]-[0083], i.e. a first mode, wherein in the capture mode, the two-dimensional CG drawing device acquires the coordinate values obtained by the non-HMD wearer’s input operation via the input device to generate image for display, and CG images are drawn based on the acquired coordinate values for display as in [0084]-[0085]. Kuroki [0086]-[0087] discloses when the cancellation button has been depressed, the operation mode is switched to live mode, i.e. second mode, from capture mode, i.e. first mode, and the CG drawing device 102 executes steps S1, S2 and S3 as in Fig. 9, wherein synthesized image of virtual world is generated based on the position and orientation of the HMD acquired and based on coordinate a position of a predetermined virtual viewpoint and a view direction from the predetermined virtual viewpoint to a second mode of controlling to display the generated virtual viewpoint video corresponding to a position of the virtual viewpoint designated based on the received user operation and a view direction from the virtual viewpoint designated base on the received user operation, based on detection of a specific user operation while the virtual viewpoint video that is received and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode.
Furthermore, Garcia discloses a virtual viewpoint video image can be received from a server Col. 3, lines 53-65, Figs. 6-20 discloses a server 106 to enable user to retrieve and render images of objects to enable an interactive tour of a virtual display of the object. Images from the server can be displayed in different modes according to user selection of a hot spot to view as in Col. 17, lines 15-67. Garcia Col. 12, lines 23-47 discloses annotation via hot spots may allow customer to view and learn about points of interest on the vehicle from the digital representation of the actual vehicle. A hot spot may be assigned a coordinate location, as well as angle measure that relate to angle of vehicle to the camera. Each hot spot may be given a physical location on the vehicle as in Col. 13, lines 1-10 and 19-25. Garcia Col. 13, lines 55-67, Col. 14, lines 1-30 discloses when a hot spot is selected on the Spinner or in the Interactive Tour, the viewing window for the customer may be adjusted to give the best vantage point to see the feature. a position of a predetermined virtual viewpoint and a view direction from the predetermined virtual viewpoint to a second mode of controlling to display the generated virtual viewpoint video corresponding to a position of the virtual viewpoint designated based on the received user operation and a view direction from the virtual viewpoint designated base on the received user operation, based on detection of a specific user operation while the virtual viewpoint video that is received and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki, and further incorporate generating, based on a plurality of images captured by a plurality of imaging apparatuses that capture images of an image capturing target space from different directions, and having the virtual viewpoint video image received from a server, as taught by Garcia, to fully simulating a digital, 3D model of an object or annotating of object images for later viewing by a user (Garcia Col. 9, lines 35-57).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 11-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kuroki et al. (U.S 2007/0002037) hereinafter Kuroki, in view of Garcia III et al. (U.S 9,412,203) hereinafter Garcia.
Regarding claim 1, Kuroki discloses a display control apparatus comprising: 
(Kuroki [0119]: memory to store program code); and
one or more processors executing the instructions to (Kuroki [0117]: a CPU to execute the program code):
receive a user operation for designating a virtual viewpoint (Kuroki [0056], [0061]: an input device 105 inputs an input operation carried out by a user to send to a CG drawing device; [0074]: a capture determination button and capture cancellation button that when being depressed sends signal to input device; Fig. 7, [0061], [0067]: input device having a touch panel and the input operation involves touching a desired position on the screen by the hand of the user; [0054]: position and orientation of the head mounted display HMD worn by a user are detected and send to a 3D CG drawing device, hence user operation for designating a virtual viewpoint); 
generate a virtual viewpoint video image corresponding to the virtual viewpoint designated based on the user operation (Kuroki [0061]-[0063]: the CG drawing device receives input information from the user via input device and draws a CG image of a virtual world based on information on the position and orientation of the HMD acquired and based on coordinate values acquired from input device 105); and 
switch a mode from a first mode of controlling to display a virtual viewpoint video that corresponds to a position of a predetermined virtual viewpoint and a view direction from the predetermined virtual viewpoint to a second mode of controlling to display the generated virtual viewpoint video corresponding to a position of the virtual viewpoint designated based on the received user operation and a view direction from the virtual viewpoint designated base on the received user operation, based on detection of a specific user operation while the virtual (Kuroki [0081]: the system can operate in a capture mode in which still image captured at a time point is displayed as in [0082]-[0083], i.e. a first mode; [0084]-[0085]: in the capture mode, i.e. first mode, the two-dimensional CG drawing device acquires the coordinate values obtained by the non-HMD wearer’s input operation via the input device to generate image for display, and CG images are drawn based on the acquired coordinate values for display, hence a viewpoint video corresponds to a position and view direction of a determined viewpoint as also in Figs. 5-6, [0067]; [0086]-[0087]: when the cancellation button has been depressed, the operation mode is switched to live mode, i.e. second mode, from capture mode, i.e. first mode, and the CG drawing device 102 executes steps S1, S2 and S3 as in Fig. 9, wherein synthesized image of virtual world is generated based on the position and orientation of the HMD acquired and based on coordinate values acquired from input device 105 which are user operation in live mode as in [0061]-[0063], hence second mode of display a video corresponding to a position and view direction from the virtual viewpoint based on user operation. The synthesized image is then displayed as in step S5, [0080], hence switching from first mode to second mode of display based on user operation).  

Kuroki does not explicitly disclose and generate, based on a plurality of images captured by a plurality of imaging apparatuses that capture images of an image capturing target space from different directions, a virtual viewpoint video image, and a virtual viewpoint video image that is received from a server.
Garcia discloses generate, based on a plurality of images captured by a plurality of imaging apparatuses that capture images of an image capturing target space from different directions, a virtual viewpoint video image corresponding to the virtual viewpoint designated based on the user operation, and switch a mode from a first mode of controlling to display a virtual viewpoint video that is received from a server and that corresponds to a position of a predetermined virtual viewpoint and a view direction from the predetermined virtual viewpoint to a second mode of controlling to display the generated virtual viewpoint video corresponding to a position of the virtual viewpoint designated based on the received user operation and a view direction from the virtual viewpoint designated base on the received user operation, based on detection of a specific user operation while the virtual viewpoint video that is received and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode (Garcia Col. 2, lines 67, Col. 3, lines 67: one or more cameras can be used to capture images of an item; Col. 3, lines 53-65, Figs. 6-20: a server 106 to enable user to retrieve and render images of objects to enable an interactive tour of a virtual display of the object. Images from the server can be displayed in different modes according to user selection of a hot spot to view as in Col. 17, lines 15-67; Col. 12, lines 23-47: annotation via hot spots may allow customer to view and learn about points of interest on the vehicle from the digital representation of the actual vehicle. A hot spot may be assigned a coordinate location, as well as angle measure that relate to angle of vehicle to the camera. Each hot spot may be given a physical location on the vehicle as in Col. 13, lines 1-10 and 19-25; Col. 13, lines 55-67, Col. 14, lines 1-30: when a hot spot is selected on the Spinner or in the Interactive Tour, the viewing window for the customer may be adjusted to give the best vantage point to see the feature. Hence, a first mode of displaying image corresponding to a predetermined position and view direction of virtual viewpoint; Col. 20, lines 15-45: the customer can manually select the hot spot from free roaming on the Spinner; Col. 17, lines 1-15 and 53-67: when the next hot spot requires exterior to interior transition, an animation to move from one hot spot to the next is displayed to change to display the interior of the vehicle; Col. 21, lines 34-45: when viewing the interior of the vehicle, the customer can move freely to view the interior of the vehicle if desired, hence switching from first mode of display to second mode of controlling to display the generated virtual viewpoint video image corresponding to the virtual viewpoint designated based on the user operation, based on detection of a predetermined user operation while the virtual viewpoint video image that is received from the server and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode).
Kuroki and Garcia are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki, and further incorporate generating, based on a plurality of images captured by a plurality of imaging apparatuses that capture images of an image capturing target space from different directions, and having the virtual viewpoint video image received from a server, as taught by Garcia, to fully simulating a digital, 3D model of an object or annotating of object images for later viewing by a user (Garcia Col. 9, lines 35-57).

Regarding claims 11 and 14, Kuroki discloses a display control method that is performed by a display control apparatus, and a non-transitory storage medium storing a program for causing computer to execute a display control method, the method comprising: 
receiving a user operation for designating a virtual viewpoint (Kuroki [0056], [0061]: an input device 105 inputs an input operation carried out by a user to send to a CG drawing device; [0074]: a capture determination button and capture cancellation button that when being depressed sends signal to input device; Fig. 7, [0061], [0067]: input device having a touch panel and the input operation involves touching a desired position on the screen by the hand of the user; [0054]: position and orientation of the head mounted display HMD worn by a user are detected and send to a 3D CG drawing device, hence user operation relating to a position and an orientation of a virtual viewpoint); and 
 generating a virtual viewpoint video image corresponding to the virtual viewpoint designated based on the user operation and (Kuroki [0061]-[0063]: the CG drawing device receives input information from the user via input device and draws a CG image of a virtual world based on information on the position and orientation of the HMD acquired and based on coordinate values acquired from input device 105)
switching a mode from a first mode of controlling to display virtual viewpoint video image that corresponds to a position of a predetermined virtual viewpoint and a view direction from the predetermined virtual viewpoint to a second mode of controlling to display the generated virtual viewpoint video corresponding to a position of the virtual viewpoint designated based on the received user operation and a view direction from the virtual viewpoint designated base on the received user operation, based on detection of a specific user operation while the virtual viewpoint video that is received and that corresponds to the predetermined virtual  (Kuroki [0081]: the system can operate in a capture mode in which still image captured at a time point is displayed as in [0082]-[0083], i.e. a first mode; [0084]-[0085]: in the capture mode, i.e. first mode, the two-dimensional CG drawing device acquires the coordinate values obtained by the non-HMD wearer’s input operation via the input device to generate image for display, and CG images are drawn based on the acquired coordinate values for display; [0086]-[0087]: when the cancellation button has been depressed, the operation mode is switched to live mode, i.e. second mode, from capture mode, i.e. first mode, and the CG drawing device 102 executes steps S1, S2 and S3 as in Fig. 9, wherein synthesized image of virtual world is generated based on the position and orientation of the HMD acquired and based on coordinate values acquired from input device 105 which are user operation in live mode as in [0061]-[0063]. The synthesized image is then displayed as in step S5, [0080]).  

Kuroki does not explicitly disclose and generating, based on a plurality of images captured by a plurality of imaging apparatuses that capture images of an image capturing target space from different directions, a virtual viewpoint video image, and a virtual viewpoint video image that is received from a server.
However, Garcia discloses generate, based on a plurality of images captured by a plurality of imaging apparatuses that capture images of an image capturing target space from different directions, a virtual viewpoint video image corresponding to the virtual viewpoint designated based on the user operation, and switching a mode from a first mode of controlling to display virtual viewpoint video image that corresponds to a position of a predetermined virtual viewpoint and a view direction from the predetermined virtual viewpoint to a second mode of a position of the virtual viewpoint designated based on the received user operation and a view direction from the virtual viewpoint designated base on the received user operation, based on detection of a specific user operation while the virtual viewpoint video that is received and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode (Garcia Col. 2, lines 67, Col. 3, lines 67: one or more cameras can be used to capture images of an item; Col. 3, lines 53-65, Figs. 6-20: a server 106 to enable user to retrieve and render images of objects to enable an interactive tour of a virtual display of the object. Images from the server can be displayed in different modes according to user selection of a hot spot to view as in Col. 17, lines 15-67; Col. 12, lines 23-47: annotation via hot spots may allow customer to view and learn about points of interest on the vehicle from the digital representation of the actual vehicle. A hot spot may be assigned a coordinate location, as well as angle measure that relate to angle of vehicle to the camera. Each hot spot may be given a physical location on the vehicle as in Col. 13, lines 1-10 and 19-25; Col. 13, lines 55-67, Col. 14, lines 1-30: when a hot spot is selected on the Spinner or in the Interactive Tour, the viewing window for the customer may be adjusted to give the best vantage point to see the feature. Hence, a first mode of displaying image corresponding to a predetermined virtual viewpoint; Col. 20, lines 15-45: the customer can manually select the hot spot from free roaming on the Spinner; Col. 17, lines 1-15 and 53-67: when the next hot spot requires exterior to interior transition, an animation to move from one hot spot to the next is displayed to change to display the interior of the vehicle; Col. 21, lines 34-45: when viewing the interior of the vehicle, the customer can move freely to view the interior of the vehicle if desired, hence switching from first mode of display to second mode of controlling to display the generated virtual viewpoint video image corresponding to the virtual viewpoint designated based on the user operation, based on detection of a predetermined user operation while the virtual viewpoint video image that is received from the server and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode).
Kuroki and Garcia are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki, and further incorporate generating, based on a plurality of images captured by a plurality of imaging apparatuses that capture images of an image capturing target space from different directions, and having the virtual viewpoint video image received from a server, as taught by Garcia, to fully simulating a digital, 3D model of an object or annotating of object images for later viewing by a user (Garcia Col. 9, lines 35-57).

Regarding claims 2 and 12, Kuroki and Garcia disclose all the limitations of claims 1 and 11, respectively, and are analyzed as discussed above with respect to that claim.
Kuroki does not explicitly disclose specific user operation is a user operation for changing at least one of the position of the predetermined virtual viewpoint and the view direction from the predetermined virtual viewpoint.  
However, Garcia discloses specific user operation is a user operation for changing at least one of the position of the predetermined virtual viewpoint and the view direction from the predetermined virtual viewpoint (Garcia Col. 13, lines 55-67, Col. 14, lines 1-30: when a hot spot is selected on the Spinner or in the Interactive Tour, the viewing window for the customer may be adjusted to give the best vantage point to see the feature. Hence, a first mode of displaying image corresponding to a predetermined virtual viewpoint; Col. 20, lines 15-45: the customer can manually select the hot spot from free roaming on the Spinner. Hence, user operation for changing at least one of the position of the predetermined virtual viewpoint and the direction from the predetermined virtual viewpoint; Col. 17, lines 1-15 and 53-67: when the next hot spot requires exterior to interior transition, an animation to move from one hot spot to the next is displayed to change to display the interior of the vehicle; Col. 21, lines 34-45: when viewing the interior of the vehicle, the customer can move freely to view the interior of the vehicle if desired, hence switching from first mode of display to second mode of controlling to display the generated virtual viewpoint video image corresponding to the virtual viewpoint designated based on the user operation, based on detection of a predetermined user operation while the virtual viewpoint video image that is received from the server and that corresponds to the predetermined virtual viewpoint is displayed based on the first mode, wherein user operation is for changing at least one of the position of the predetermined virtual viewpoint and the direction from the predetermined virtual viewpoint).
Kuroki and Garcia are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki, and further incorporate having specific user operation is a user operation for changing at least one of the position of the predetermined virtual viewpoint and the view direction from the predetermined virtual viewpoint, as taught by Garcia, to fully simulating a digital, 3D model of an object or (Garcia Col. 9, lines 35-57, Col. 21, lines 34-45).

Regarding claim 3, Kuroki and Garcia disclose all the limitations of claim 1, and are analyzed as discussed above with respect to that claim.
Kuroki further discloses- 36 -10186851US01 wherein the specific user operation is an instruction to change the mode from the first mode to the second mode (Kuroki [0086]-[0087]: when the cancellation button has been depressed, the operation mode is switched to live mode from capture mode, hence user instruction to change mode).  

Regarding claims 4 and 13, Kuroki and Garcia disclose all the limitations of claims 1 and 11, respectively, and are analyzed as discussed above with respect to that claim.
Kuroki does not explicitly disclose wherein the specific user operation is a user operation which changes at least one of the position of the predetermined virtual viewpoint and the view direction from the predetermined virtual viewpoint by an amount greater than or equal to a threshold value.   
However, Garcia discloses wherein the specific user operation is a user operation which changes at least one of the position of the predetermined virtual viewpoint and the view direction from the predetermined virtual viewpoint by an amount greater than or equal to a threshold value (Garcia Col. 17, lines 1-15 and 35-67: consider where the next selected hot spot lines with regard to the initial hot spot. If the simulated 3D model has to be rotated, meaning that multiple frames have to be crossed to facilitate the change in the horizontal viewing angle, then a different animation may be performed. If the next hot spot lies in the interior of the vehicle, then a different animation system may be used. If the next hot spot is on top of the top-down view of the vehicle, there may be an animation system for that as well. Hence, predetermined user operation is a user operation which changes at least one of the position of the predetermined virtual viewpoint and the direction from the predetermined virtual viewpoint by an amount greater than or equal to a threshold value, which is exterior or internal of the vehicle).
Kuroki and Garcia are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki, and further incorporate having the specific user operation is a user operation which changes at least one of the position of the predetermined virtual viewpoint and the view direction from the predetermined virtual viewpoint by an amount greater than or equal to a threshold value, as taught by Garcia, to fully simulating a digital, 3D model of an object or annotating of object images and display desired view of the objects based on viewer’s interest (Garcia Col. 9, lines 35-57, Col. 21, lines 34-45).


Regarding claim 5, Kuroki and Garcia disclose all the limitations of claim 1, and are analyzed as discussed above with respect to that claim.
Kuroki discloses obtain three-dimensional data on a specific object in the image capturing target space based on a determination to switch the mode from the first mode to the second mode; and generate a virtual viewpoint video based on the obtained three-dimensional the position of the virtual viewpoint designated based on the received user operation and the view direction from the virtual viewpoint designated based on the received user operation (Kuroki [0055]: the three-dimensional CG drawing device stores information on a virtual world; [0061]-[0062]: the three-dimensional CG drawing device draws a CG image of a virtual world based on acquired position and orientation of the head mounted display HMD acquired from the HMD or the coordinate values of position acquired by touching the screen by hand of the non-HMD wearer, hence based on a position and view direction from virtual viewpoint).
Garcia further discloses obtain three-dimensional data on a specific object in the image capturing target space based on a determination to switch the mode from the first mode to the second mode; and generate a virtual viewpoint video based on the obtained three-dimensional data and the position of the virtual viewpoint designated based on the received user operation and the view direction from the virtual viewpoint designated based on the received user operation (Col. 9, lines 40-55, Col. 13, lines 30-40: three-dimensional model of a real vehicle may comprise detailing the interior space and exterior of the vehicle; Col. 12, lines 23-47: annotation via hot spots may allow customer to view and learn about points of interest on the vehicle from the digital representation of the actual vehicle. A hot spot may be assigned a coordinate location, as well as angle measure that relate to angle of vehicle to the camera. Each hot spot may be given a physical location on the vehicle as in Col. 13, lines 1-10 and 19-25).

Regarding claim 7, Kuroki and Garcia disclose all the limitations of claim 1, and are analyzed as discussed above with respect to that claim.
Kuroki discloses wherein the mode is switched from the second mode to the first mode based on a user operation after the switch from the first mode to the second mode based on the specific user operation (Kuroki [0081]: the system can operate in a capture mode in which still image captured at a time point is displayed as in [0082]-[0083], i.e. a first mode; [0086]-[0087]: when the cancellation button has been depressed, the operation mode is switched to live mode from capture mode and the CG drawing device 102 executes steps S1, S2 and S3 as in Fig. 9, wherein synthesized image is generated based on the position and orientation of the HMD acquired and based on coordinate values acquired from input device 105 which are user operation as in [0061]-[0063], hence a second mode. The synthesized image is then displayed as in step S5; [0079], [0081]: if the capture determination button is depressed, the CG drawing device switches the operation mode to the capture mode, i.e. first mode, hence can switch from second mode to first mode after the switch from first mode to second mode).  

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kuroki et al. (U.S 2007/0002037) hereinafter Kuroki, in view of Garcia III et al. (U.S 9,412,203 ) hereinafter Garcia, in view of Applicant Admit Prior Art (AAPA).
Regarding claim 8, Kuroki and Garcia disclose all the limitations of claim 1, and are analyzed as discussed above with respect to that claim.
Kuroki does not explicitly disclose obtain from the server a virtual viewpoint video generated based on a preset movement path of a virtual viewpoint.
However, Garcia discloses obtain from the server a virtual viewpoint video (Garcia Col. 3, lines 53-65, Figs. 6-20: a server 106 to enable user to retrieve and render images of objects to enable an interactive tour of a virtual display of the object on a buyer computing device).
Kuroki and Garcia are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki, and further incorporate obtaining from the server a virtual viewpoint video, as taught by Garcia, to fully simulating a digital, 3D model of an object or annotating of object images for later viewing by a user (Garcia Col. 9, lines 35-57).

Kuroki does not explicitly disclose a virtual viewpoint video generated based on a preset movement path of a virtual viewpoint.
However, Applicant admitted in the Specification that it is known in the art to acquire from the server a virtual viewpoint video generated based on a preset movement path of a virtual viewpoint (AAPA [0002]-[0003]: rendering method of virtual viewpoint include generating viewpoint in advance based on a predetermined movement path of a virtual viewpoint; [0005]: virtual viewpoint image can be generated at a server).
Kuroki and Garcia and AAPA are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki and Garcia, and further incorporate having a virtual viewpoint video generated based on a preset movement path of a virtual viewpoint, as taught by AAPA, for high quality video image display (AAPA [0003]).

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kuroki et al. (U.S 2007/0002037) hereinafter Kuroki, in view of Garcia III et al. (U.S 9,412,203) hereinafter Garcia, further in view of Zhu et al. (U.S 2007/0238981) hereinafter Zhu.
Regarding claim 10, Kuroki and Garcia disclose all the limitations of claim 1, and are analyzed as discussed above with respect to that claim.
Kuroki does not explicitly disclose wherein the virtual viewpoint video includes a plurality of virtual viewpoint images and is processed by a moving image compression method or a still image compression method or is processed in an uncompressed state.  
However, Zhu discloses the virtual viewpoint video includes a plurality of virtual viewpoint images and is processed by a moving image compression method or a still image compression method or is processed in an uncompressed state (Zhu [0036], [0094]: real-world images from video camera which can be recorded in a compressed format or non-compressed format are overlaid with virtual images).  
Kuroki and Garcia and Zhu are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kuroki and Garcia, and further incorporate having the virtual viewpoint video image includes a plurality of virtual viewpoint images and is processed by a predetermined moving image compression method or a predetermined still image compression method or is processed in an uncompressed state, as taught by Zhu, for augmented reality display of object (Zhu [0036]).


Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112b rejection above is overcome.
Regarding claims 6 and 9, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the limitations:
“in a third mode of controlling to display a converted virtual viewpoint video image generated by converting, based on the position of virtual viewpoint designed based on the received user operation and the view direction from the virtual viewpoint designated based on the received user operation, the virtual viewpoint video based on the predetermined virtual viewpoint is set with respect to at least a part of a period up to the switch from the first mode to the second mode” 
as cited in claim 6,

and the limitation 
“obtain three-dimensional data on a specific object in the image capturing target space based on a determination to switch the mode from the first mode to the second mode- 38 -10186851US01, and 
wherein a fourth mode of controlling to display a virtual viewpoint video based on the obtained three-dimensional data and a predetermined movement path of a virtual viewpoint is set with respect to at least a part of a period up to the switch from the second mode to the first mode”
as cited in claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486